             Case 2:21-cv-00658-RSL-JRC Document 21 Filed 08/31/21 Page 1 of 3




 1                                                                                    Honorable Robert S. Lasnik

 2

 3

 4

 5

 6

 7                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 8                                             AT SEATTLE

 9
     SAMANTHA SIX, an individual,
10
                              Plaintiff,                        No.     2:21−cv−00658−RSL−JRC
11
                      vs.                                       STIPULATION AND [PROPOSED]
12                                                              ORDER DISMISSING COUNT FIVE OF
     CITY OF SEATTLE, A governmental entity;                    PLAINTIFF’S AMENDED COMPLAINT
13   KING COUNTY, a municipal entity; SCOTT                     FOR DAMAGES
     LUCKIE, in his individual capacity; MICHAEL
14   EASTMAN, in his individual capacity; and
     JOHN DOES 1 - 5                                            NOTE ON CALENDAR:
15                                                              AUGUST 31, 2021
                                       Defendants.
16

17
                                                    STIPULATION
18
             THE PARTIES HEREBY STIPULATE, in accordance with LCR 15, that Plaintiff be granted
19
     leave to withdraw and dismiss Count V (Washington Constitution Article 1 §7 – Unconstitutional
20
     Search and Seizure and Unconstitutional Excessive Force) alleged against City of Seattle Defendants1
21
     in her Amended Complaint for Damages with prejudice and without costs to any party.
22

23   1
      Defendants City of Seattle, Scott Luckie, Michael Eastman, and John Does 1-5 (employees and/or agents of the City of
     Seattle).


         STIPULATION AND ORDER DISMISSING COUNT FIVE OF THE                                        Peter S. Holmes
                                                                                                   Seattle City Attorney
         AMENDED COMPLAINT - 1                                                                     701 5th Avenue, Suite 2050
         2:21-cv-00658-JRC                                                                         Seattle, WA 98104-7095
                                                                                                   (206) 684-8200
            Case 2:21-cv-00658-RSL-JRC Document 21 Filed 08/31/21 Page 2 of 3




 1          DATED this 31st day of August, 2021.

 2   BY:                                   PETER S. HOLMES
                                           Seattle City Attorney
 3

 4                                           /s/ Rebecca Widen
                                            Rebecca Widen, WSBA# 57339
 5                                          Assistant City Attorney
                                            E-Mail: Rebecca.widen@seattle.gov
 6                                          Seattle City Attorney’s Office
                                            701 Fifth Avenue, Suite 2050
 7                                          Seattle, WA 98104
                                            Phone: (206) 684-8200
 8                                          Attorneys for Defendants City of Seattle

 9                                          LAW OFFICES OF JAMES S. ROGERS

10                                          /s/ James S. Rogers______________________
                                            James S. Rogers, WSBA #5335
11                                          Heather M. Cover, WSBA #52146
                                            Michelle Hyer, WSBA #32724
12                                          1500 Fourth Avenue, Suite 500
                                            Seattle, WA 98101
13                                          Phone : (206) 621-8525
                                            E-mail: jsr@jsrogerslaw.com
14                                          E-mail:heather@jsrogerslaw.com
                                            E-mail:michelle@jsrogerslaw.com
15                                          Attorneys for Plaintiff

16                                          DANIEL T. SATTERBERG
                                            King County Prosecuting Attorney
17                                          /s/ Samantha D. Kanner____________________
                                            SAMANTHA D. KANNER, WSBA #36943
18                                          ANN SUMMERS, WSBA #21509
                                            Senior Deputy Prosecuting Attorneys
19                                          Attorneys for Defendant King County
                                            500 4th Avenue, 9th Floor
20                                          Seattle, WA 98104

21                                                  ORDER

22          Based upon the foregoing Stipulation, IT IS HEREBY ORDERED that Count V (Washington
23   Constitution Article 1 §7 – Unconstitutional Search and Seizure and Unconstitutional Excessive Force)


      STIPULATION AND ORDER DISMISSING COUNT FIVE OF THE                                 Peter S. Holmes
                                                                                         Seattle City Attorney
      AMENDED COMPLAINT - 2                                                              701 5th Avenue, Suite 2050
      2:21-cv-00658-JRC                                                                  Seattle, WA 98104-7095
                                                                                         (206) 684-8200
            Case 2:21-cv-00658-RSL-JRC Document 21 Filed 08/31/21 Page 3 of 3




 1   of Plaintiff’s Amended Complaint for Damages is hereby DISMISSED with prejudice and without

 2   costs to any party.

 3           Dated this _____ day of _________________________, 2021.

 4

 5                                             _________________________________
                                               The Honorable Robert S. Lasnik
 6                                             United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23


      STIPULATION AND ORDER DISMISSING COUNT FIVE OF THE                        Peter S. Holmes
                                                                                Seattle City Attorney
      AMENDED COMPLAINT - 3                                                     701 5th Avenue, Suite 2050
      2:21-cv-00658-JRC                                                         Seattle, WA 98104-7095
                                                                                (206) 684-8200
